DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in this instant application. Claims 1, 6, 7 have been amended. No claim is newly added or cancelled. Rejection of claims 6, 7 under U.S.C. 112(b) is withdrawn in view of amendments made to these claims.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant primarily asserts that the Kim does not disclose the limitation, “executing on the obtained source images a step, of a skeleton-based method, for generating a 3D part probability volume, the 3D part probability volume comprising, for each part of the 3D object according to the skeleton, a probability for a voxel of the scene volume to belong to that part”.

Examiner disagrees with applicant’s arguments and conclusions drawn therefrom. First and foremost the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified [In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly 
Kim clearly discloses in ¶0052, that the whole body is separated into five parts (e.g. main body part, left and right arm, left and right leg), and each part is assigned with a motional nurbs curve representing a motion of skeletal sub-point structure. In ¶0040, Kim discloses, 

The portion corresponding to the actor's region is separated as a foreground from each of the obtained multi-view images. Then the geometric shape of a 3-D appearance is volumetrically reconstructed into voxels from the information of foreground region at each camera and colors in the foreground. The respective surface voxels are given probability values of photo-consistency with regard to the input multi-view images. Specifically, low probability is given to the voxels less photo-consistent depending on the location of multi-view cameras and the posture of the actor.

Based on the teachings of ¶0052, where a body is divided into parts, and ¶0040, where body is represented as voxels with specific probability attached with the voxel, Examiner contends that under Broadest Reasonable Interpretation, the aforementioned limitation is met. 
Nevertheless, Examiner now brings Shotton (US 2011/0210915) reference, to show that body part probability can be calculated for each pixel/voxel of the body part. For details see the rejection below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 2, 5, 8, 11, 13, 15, 16 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0158354, hereinafter Kim) in view of Shotton et al. (US 2011/0210915, hereinafter Shotton), and further in view of Hoof et al. (US 2016/0109938, hereafter Hoof).
 	Regarding claim 1, Kim discloses a method for generating a 3D representation of a 3D object located in a scene volume (title, abstract, claim 1 and dependents, ¶0011-0014, fig. 1), the method comprising by a computer system (FIG. 1, there is shown a construction of a system implementing creation method of an animatable digital clone from multi-view images in accordance with an embodiment of the present invention – ¶0033, fig. 1):
steps s200-s202, abstract, ¶0011-0014, figs. 1-2, ¶0037-0039.
It is, therefore, an object of the present invention to provide a method of creating an animatable digital clone from multi-view images which relies on silhouette and color information in the multi-view images captured by a plurality of video cameras surrounding an actor and synchronized to one another, as well as on kinematic constraints of a human body – ¶0011);
            executing on the obtained source images a step, of a skeleton-based method, for generating a 3D part probability volume (As depicted in FIGS. 6A to 6D, the whole body is separated into five parts which include a main body part, left and right arm, and left and right leg, and each part is assigned with a motional nurbs curve representing a motion of skeletal sub-point structure and a sweep surface represented by a nurbs surface – ¶0052. Step s204, fig. 2.…accepting shape information selectively based on a probability of photo-consistency in the input multi-view images obtained from the reconstruction and transferring a mesh topology of a reference human body model onto a shape of the actor obtained from the reconstruction – ¶0013. The portion corresponding to the actor's region is separated as a foreground from each of the obtained multi-view images. Then the geometric shape of a 3-D appearance is volumetrically reconstructed into voxels from the information of foreground region at each camera and colors in the foreground. The respective surface voxels are given probability values of photo-consistency with regard to the input multi-view images. Specifically, low probability is given to the voxels less photo-consistent depending on the location of multi-view cameras and the posture of the actor – ¶0040);
            executing on the obtained source images a step, of a shape-from-silhouette method, for generating silhouette images of the 3D object compared to reference background images (It is preferred that the control of the reference human body model includes a posture control by which rotation of hierarchical sub-joints in a joint structure is controlled such that an occupying error between silhouettes of the multi-view images and projected silhouettes of the reference human body model is minimized, and a shape control which inserts or moves key frames or performs direct control of sectional curves in the key frames in order to minimize residual component of the occupying error and reproduce color information of the pixels – ¶0020. Also see, ¶0021-0022, 0029, figs. 5a-d, ¶0040, ¶0047-0048); and
            generating a 3D representation of the 3D object considering the generated 3D part probability volume and the silhouette images (abstract;
…It is, therefore, an object of the present invention to provide a method of creating an animatable digital clone from multi-view images which relies on silhouette and color information in the multi-view images captured by a plurality of video cameras surrounding an actor and synchronized to one another, as well as on kinematic constraints of a human body – ¶0011… there is provided a method of creating an animatable digital clone from multi-view images including receiving input multi-view images of an actor captured by at least two cameras and reconstructing a three-dimensional appearance therefrom; accepting shape information selectively based on a probability of photo-consistency in the input multi-view images obtained from the reconstruction and transferring a mesh topology of a reference human body model onto a shape of the actor obtained from the reconstruction; generating an initial human body model of the actor via transfer of the mesh topology utilizing sectional shape information of the actor's joints; and generating a genuine human body model of the actor from learning genuine behavioral characteristics of the actor by applying the initial human body model to multi-view posture learning images where performance of a predefined motion by the actor is recorded -¶0013).
Kim is not found disclosing explicitly that the 3D part probability volume comprising, for each part of the 3D object according to the skeleton, a probability for a voxel of the scene volume to belong to that part, and that obtaining the plurality of source images of the scene volume recorded by one or more source cameras is done from a memory of the computer system.
However, Shotton discloses methods of human body pose estimation (abstract), wherein body part probabilities are calculated for each pixel/voxel, and wherein body parts are part of the body, e.g. head, foot etc. (¶0009, ¶0063, figs. 8, 14 etc.). Skeletal model of the body is generated using 3D camera captures (¶0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim to include the teaching of Shutton of for each part of the 3D object according to the skeleton, a probability for a voxel of the scene volume to belong to that part, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would produce a better animated clone in Kim. 
Kim in view of Shotton as combine still is not found disclosing, that obtaining the plurality of source images of the scene volume recorded by one or more source cameras is done from a memory of the computer system.
However, Hoof discloses a silhouette based limb finder method where, captured images are stored in storage device for later use (¶0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim , such that the images are stored after capturing by the multi-view camera system of Kim, and thereafter using them thereafter from the storage for subsequent processing, to obtain, Kim is not found disclosing explicitly that obtaining the plurality of source images of the scene volume recorded by one or more source cameras is done from a memory of the computer system, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 2, Kim in view of Shotton and Hoof discloses the method of claim 1, further comprising generating a 3D shape volume based on the silhouette images generated using a shape-from-silhouette method (Kim: ¶0020, 0021, 0022, figs. 5a-d, ¶0047-0048).
Regarding claim 5, Kim in view of Shotton and Hoof discloses the method of claim 2, wherein the probabilities of the 3D part probability volume are adjusted based on the 3D shape volume (Kim: Meanwhile, the reference human body model transferring unit 102 refers to the appearance information reconstructed by the 3-D appearance reconstruction unit 100 in order to accept reconstructed information at an area where the probability is high while accepting anthropometric shape information at an area having low probability. In this manner, an initial human body model is generated by transferring the mesh topology of the reference human body model into the reconstructed shape of the actor – ¶0035.
Then the geometric shape of a 3-D appearance is volumetrically reconstructed into voxels from the information of foreground region at each camera and colors in the foreground. The respective surface voxels are given probability values of photo-consistency with regard to the input multi-view images. Specifically, low probability is given to the voxels less photo-consistent depending on the location of multi-view cameras and the posture of the actor. In step S204, the mesh topology of a reference human body model is transferred into the reconstructed shape of the actor by means of combining the aforementioned probability values with anthropometric shape information of the reference human body model. Specifically, the transferring procedure is performed by accepting the reconstructed information at an area having a high probability, while accepting the anthropometric shape information at an area where the probability is low.– ¶0040.
Shutton: According to one embodiment, the volumetric image 80 may be used to determine the body pose of a user. The body may be divided into a series of segments defined by surfaces or the body or by whole volumes of the body. Each voxel of a volumetric image 80 may be assigned a probability that it is associated with each segment. This information may be provided to one or more processes which may determine the location of nodes, joints, centroids or the like to determine a skeletal model and interpret the motions of a user 82 for pose or gesture based command – ¶0063).
Regarding claim 8, Kim in view of Shotton and Hoof discloses the method of claim 2, further comprising determining a 3D skeleton by graph construction based on the 3D part probability volume generated using a skeleton-based method (Kim: It is also desirable that the transferring includes combining the probability and anthropometric shape information of the reference human body model; and accepting reconstructed information obtained from the reconstruction or the anthropometric shape information depending on the probability.… It is preferable that the parametric representation is a numerical representation where the sub-joint structure is represented by a motional nurbs curve representing a motion of skeletal sub-point structure and the local mesh topology combined with the sub-joint structure is constructed with a nurbs surface being represented as a combination of sectional nurbs curves of sweep-based key frames, said motional nurbs curve being constructed by the sectional nurbs curves – ¶0015-0017.
In this embodiment, a sweep-based parametric shape control method is adopted for appearance and posture control of the actor. As depicted in FIGS. 6A to 6D, the whole body is separated into five parts which include a main body part, left and right arm, and left and right leg, and each part is assigned with a motional nurbs curve representing a motion of skeletal sub-point structure and a sweep surface represented by a nurbs surface. Respective sweep surface is controlled parametrically via the motional nurbs curve control based on posture information for multiple key frames including position and rotation for example, and via nurbs surface control based on sectional nurbs curves for the key frames … In former studies, artificiality has been reported with regard to deformation of a human body, which is caused by an elastic deformation accompanied by the local mesh shape deformation method such as Laplacian deformation. This problem is addressed by linking key frames for the motional nurbs curve control to an anthropometry-based skeletal system and, as an actual method of control, controlling the posture of each joint constituting the skeletal system, thereby minimizing non-real elastic deformation at joint parts – ¶0052-0053 
Shutton: According to one embodiment, the volumetric image 80 may be used to determine the body pose of a user. The body may be divided into a series of segments defined by surfaces or the body or by whole volumes of the body. Each voxel of a volumetric image 80 may be assigned a probability that it is associated with each segment. This information may be provided to one or more processes which may determine the location of nodes, joints, centroids or the like to determine a skeletal model and interpret the motions of a user 82 for pose or gesture based command – ¶0063).
Regarding claim 11, Kim in view of Shotton and Hoof discloses the method of claim 8, wherein nodes of the graph are adjusted based on the 3D shape volume (The present invention enables automatic reconstruction of an actor's appearance and motion information for each frame solely based on a multi-view video image containing therein dynamic motions of the actor, the information from which a 3-D human body model is created where the actor's genuine behavioral characteristics are reproduced. In accordance with the present invention, a digital clone may be created for, not only a human body, but various types of dynamic objects as long as they are vertebrate animals which are provided with a human-like skeletal system and take motions by means of controlling postures of the sub-joints in the skeletal system while maintaining an overall shape, and their mesh-joint structure is defined such that their appearance and motion characteristics can be represented thereby – ¶0023.
Meanwhile, the reference human body model transferring unit 102 refers to the appearance information reconstructed by the 3-D appearance reconstruction unit 100 in order to accept reconstructed information at an area where the probability is high while accepting anthropometric shape information at an area having low probability. In this manner, an initial human body model is generated by transferring the mesh topology of the reference human body model into the reconstructed shape of the actor – ¶0035. Also see ¶0040-0044, ¶0052-0056).
Regarding claim 13, Kim in view of Shotton and Hoof discloses the method of claim 8, wherein the graph construction for determining the 3D skeleton comprises determining weights of edges of the graph and wherein the weights are adjusted based on the 3D shape volume (From the reconstruction procedure described here, the mesh topology of the initial human body model and control parameters such as locations and lengths of joints are adjusted iteratively for each frame in a manner that a differential appearance error remaining after optimization is minimized. As a result, generated is the genuine human body model of the actor which is able to reproduce entire multi-view posture learning images – ¶0044. Here, limitation ‘weights of edges of the graph’ is understood met in ‘parameter for adjusting lengths of joints of mesh model’).
Regarding claim 15, Kim in view of Shotton and Hoof discloses the method of claim 8, further comprising generating a 3D skeleton volume based on the 3D skeleton (The present invention enables automatic reconstruction of an actor's appearance and motion information for each frame solely based on a multi-view video image containing therein dynamic motions of the actor, the information from which a 3-D human body model is created where the actor's genuine behavioral characteristics are reproduced. In accordance with the present invention, a digital clone may be created for, not only a human body, but various types of dynamic objects as long as they are vertebrate animals which are provided with a human-like skeletal system and take motions by means of controlling postures of the sub-joints in the skeletal system while maintaining an overall shape, and their mesh-joint structure is defined such that their appearance and motion characteristics can be represented thereby – ¶0023).
Regarding claim 16, Kim in view of Shotton and Hoof discloses the method of claim 15, wherein the generating of the 3D representation of the 3D object is based on both the 3D shape volume and the 3D skeleton volume (abstract; The present invention relates to a method of creating an animatable digital clone includes receiving input multi-view images of an actor captured by at least two cameras and reconstructing a three-dimensional appearance therefrom, accepting shape information selectively based on a probability of photo-consistency in the input multi-view images obtained from the reconstruction and transferring a mesh topology of a reference human body model onto a shape of the actor obtained from the reconstruction. The method further includes generating an initial human body model of the actor via transfer of the mesh topology utilizing sectional shape information of the actor's joints, and generating a genuine human body model of the actor from learning genuine behavioral characteristics of the actor by applying the initial human body model to multi-view posture learning images where performance of a predefined motion by the actor is recorded.
In accordance with the present invention, a digital clone may be created for, not only a human body, but various types of dynamic objects as long as they are vertebrate animals which are provided with a human-like skeletal system and take motions by means of controlling postures of the sub-joints in the skeletal system while maintaining an overall shape, and their mesh-joint structure is defined such that their appearance and motion characteristics can be represented thereby – ¶0023.).
Regarding claim 19, Kim in view of Shotton and Hoof discloses the method of claim 1 (see claim 1 rejection above).
Kim in view of Shotton and Hoof as combined does not explicitly disclose the limitation of, a non-transitory computer-readable medium storing a program which, when executed by a microprocessor or computer system in a device, causes the device to perform method of claim 1.
However, Hoof discloses that, a computer -readable storage medium that may further comprise executable instructions when executed by the processor cause the processor to implement a method (¶0109-0110, ¶0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the method disclosed by Kim in view of Shotton and Hoof in the non-transitory computer readable storage medium of Hoof, to obtain, a non-transitory computer-readable medium storing a program which, when executed by a microprocessor or computer system in a device, causes the device to perform method of claim 1, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
	Regarding claim 20, Kim in view of Shotton and Hoof discloses a computer system (Kim: fig. 1, ¶0025) for generating a 3D representation of a 3D real world object observed by source cameras in a scene volume (abstract), comprising the steps of: obtaining from a memory of the computer system a plurality of source images of the scene volume recorded by one or more source cameras; executing on the obtained source images a step, of a skeleton-based method, for generating a 3D part probability volume, the 3D part probability volume comprising, for each part of the 3D object, a probability for a voxel of the scene volume to belong to that part; executing on the obtained source images a step, of a shape-from-silhouette method, for generating silhouette images of the 3D object compared to reference background images; and generating a 3D representation of the 3D object considering the generated 3D part probability volume and the silhouette images (see substantively equivalent/similar claim 1 rejection above).
Kim in view of Shotton and Hoof as combined does not explicitly disclose the limitation of, at least one microprocessor configured for carrying out the steps.
However, Hoof discloses that, a computer -readable storage medium that may further comprise executable instructions when executed by a processor cause the processor to implement a method (¶0109-0110, ¶0041, ¶0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement the method disclosed by Kim in view of Shotton and Hoof in the non-transitory computer readable storage medium of Hoof, to obtain, at least one microprocessor configured for carrying out the steps, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shotton and Hoof and further in view of Choi et al. (US 2018/0227586, hereinafter Choi).
Regarding claim 18, Kim in view of Shotton and Hoof discloses the method of claim 1, wherein the plurality of source images of the scene volume are recorded by a plurality of source cameras (receiving input multi-view images of an actor captured by at least two cameras and reconstructing a three-dimensional appearance therefrom – abstract ).
Although likely implicit, and explicit mention of substantially simultaneous recording of the multi-view imagery is not found within Kim.
However Choi discloses that multi-view imagery are recorded substantially simultaneously (¶0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim in view of Shotton and Hoof of recording multi-view imagery substantially simultaneously as disclose by Choi, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
 Claims 3-4,  6-7, 9-10, 12, 14, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest –
Regarding claim 3, wherein generating the 3D shape volume includes:
projecting a voxel of the scene volume on the silhouette images; determining a number of background votes for the voxel by counting the number of silhouette images for which the voxel is projected on background pixels; and determining that the voxel is part of the 3D shape volume if the number of background votes associated with the voxel is lower than a background threshold.
Regarding claim 6, wherein a probability of a voxel of the 3D part probability volume is decreased if a number of determined background votes for the voxel is high.
Regarding claim 12, wherein nodes are removed from the graph based on their number of background votes.
Regarding claim 14, wherein the adjustment of the weights of the graph edges is based on the number of background votes.
Regarding claim 17, wherein the 3D representation corresponds to the intersection of the 3D shape and skeleton volumes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619